DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 4/25/2022, applicant has submitted an amendment filed 7/25/2022.
Claim(s) 1, 8, 16, 18, and 20, has/have been amended.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott McCollister on 8/10/2022.

The application has been amended as follows: 

Amend “a question” in line 1 of claim 1 to recite –a question for an object--.
Amend “the question for an object” in lines 2-3 of claim 1 to recite –the question for the object--.
Amend “determining a respective weight associated with each element in the combination characteristic representation by utilizing a weight model” in lines 4-5 of claim 8 to recite –determining a weight associated with an element in the combination characteristic representation by utilizing a weight model—
Amend “weighting each element by utilizing the respective weight, to obtain the first target characteristic representation” in the last 2 lines of claim 8 to recite –weighting the element in the combination characteristic representation by utilizing the weight--.

Amend “a question” in line 1 of claim 11 to recite –a question for an object--.
Amend “the question for an object” in lines 5-6 of claim 11 to recite –the question for the object--.

Amend “combine” in line 4 of claim 16 to recite –combining--.

Amend “determining a respective weight associated with each element in the combination characteristic representation by utilizing a weight model” in lines 4-5 of claim 18 to recite –determining a weight associated with an element in the combination characteristic representation by utilizing a weight model—
Amend “weighting each element by utilizing the respective weight, to obtain the first target characteristic representation” in the last 2 lines of claim 18 to recite –weighting the element in the combination characteristic representation by utilizing the weight--.

Amend “a question” in line 3 of claim 20 to recite –a question for an object--.
Amend “the question for an object” in lines 5-6 of claim 20 to recite –the question for the object--.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim(s) 1 (and similarly claim[s] 11 and 20, and consequently claim[s] 2-10 and 12-19 which depend on claim[s] 1 and 11), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A method for responding to a question, comprising: determining a question characteristic representation corresponding to a question for an object; determining a comment characteristic representation corresponding to a first comment for the object; generating a first target characteristic representation by utilizing the question characteristic representation and the comment characteristic representation; and determining an answer for the question based on the first target characteristic representation 
2014/0351228 teaches “A dialog system according to the present invention includes an answer evaluation means that finds an answer content indicating how much an expression which would be an answer for a query is contained in a series of user's comments for each query contained in a set of queries which are response message candidates for a user's comment as character string information indicating user's comment contents and which are character string information in a question form, and a query ranking means that ranks each query in ascending order of answer content based on an answer content of each query in a user's comment found by the answer evaluation means” (paragraph 15).  This reference appears to describe where comments and a query/question are used to determine an answer for a query/question (by finding answers to queries in user comments, see paragraph 57).
2017/0249311 teaches “A method for displaying answers to a question, comprising: acquiring a question text; retrieving N texts corresponding to N answers to the question, wherein N is an integer greater than one; computing a question vector representing an explicit semantic analysis vector for the question text; computing an explicit sematic analysis vector for each of the N answer texts to obtain a corresponding N answer vectors; computing an overlap between the question vector and each of the N answer vectors to obtain a set of N measures of question-answer similarity each corresponding to a measure of similarity between the question vector and each of the N answer vectors; determining a quality score for each of the N answer texts and a quality ranking of the answer texts based at least partially on the set of N question-answer similarity measures; and displaying one or more of the N answer texts on an user interface in an order based on the quality ranking” (claim 1).  This reference describes determining a question vector/”representation” and answer/”target” vectors/”representations” and producing answer(s) based on the question vector and the answer vectors (i.e. based on similarities between the question vector and answer vectors).
2018/0276525 teaches “obtaining, by the neural network system, an intermediate result vector that is based on the knowledge base by means of calculation according to the question vector and the at least one knowledge answer vector, where the intermediate result vector is used to indicate a similarity between the question vector and each knowledge answer vector;” (paragraph 15).  This reference describes an intermediate result vector, but the intermediate result vector appears to be a similarity measure vector and not a representation of a question, a comment, or an answer.
2013/0124488 teaches “In step 110, an answer vector is created by executing generalized iterated matrix vector multiplication (GIM-V) on (i) the query vector created in step 108 and (ii) the data submatrix created in step 109. GIM-V includes several functions which can be run on the query vector and the data submatrix. For example, according to an embodiment of the present invention, GIM-V can be a simple matrix-vector multiplication in which a simple summation is applied as shown in the following example” (paragraph 52).  This reference describes where an answer vector is created from a query vector (but does not appear to describe using a comment vector as well).
2019/0079999 teaches “As further shown, adaptive convolution module 240-1 receives the set of filters 330-2 and the answer input 310b (e.g., A), and adaptive convolution module 340-2 receives the set of filters 330-1 and the question input 310a (e.g., Q). The adaptive convolution module 340-1 generates a question representation 350a, and the adaptive convolution module 340-2 generates an answer representation 350b. This is done to abstract information from the answer/question pertinent to the corresponding question/answer, such that the most important features for relatedness prediction are selectively encapsulated, and less vital information is filtered out” (paragraph 44).  This reference also does not appear to describe where the answer representation is based on a comment representation.
2014/0136517 teaches “FIG. 15 depicts schematically yet another embodiment of search and presentation method. A search query contains key words "Brand V television". It may start with a general search, which may be similar to what provided by search engines at www.google.com or www.bing.com. We call it the first search. Results of the first search based on the query appear in a window 366 on a display 362. The results, with a list of links to web pages related to the query, may look like a typical return from Google or Bing. As the query is about a product, the user may want to know other's comments and opinions. So the second search may be automatically launched on posts with the same query keywords "Brand V television". A concise search summary "Good 85 Pts" may be made from the retrieved posts and shown in a window 368. To provide further information, the second search may also include searches based on modified key words "Brand V", whose concise summary "So-So 70 Pts" may be displayed in a window 370. Thus, besides info from conventional search results, the user may simultaneously access thoughts and opinions from others, wherein the latter may play a more important role in product selection process. Similar to the configuration in FIG. 10, a window 364 may be arranged for advertising sponsor's products or messages. If a query is location sensitive, e.g. service related subjects, more searches on post may be arranged to get summaries on competitors in the area. The comparable search results may be displayed in windows 368 and/or 370 for quick and convenient viewing too” (paragraph 61).  This reference suggests where comments and a query can be about the same product.
10360265 teaches “wherein the index is an inverted index and includes at least one or sets of words or word phrases from one of question and answer websites, product support websites, product support discussion boards, user comments associated with products offered through an electronic marketplace, or user comments associated with one of a website, a product, or a service” (claim 15).  This reference describes where comments can be associated with products/”objects” offered through an electronic marketplace.
2016/0260130 teaches “wherein the comment related to the recognized object in the image comprises a question related to the object recognized in the image, an answer to a previous question related to the object recognized in the image, or a statement related to the object recognized in the image” (claim 6).  This reference describes where a comment can be related to a recognized object in an image and can be a question related to the object or an answer to a previous question related to the object.
2015/0234924 teaches “It should be understood that group 304 represents any number of other users, all connected to client/moderator 301 through the internet. It should also be understood that the question and answer can include tips or product use and comments from users related to the subject or product information stored in the database and displayed by the widget” (paragraph 63).  It is not clear if “question and answer” in this context refers to automated QA systems (as opposed to asking a human presenter a question).

	Upon further search (in response to the amendment filed 7/25/2022):
	2018/0349560 teaches “According to an embodiment of the present invention, a computer-implemented method for monitoring the use of language of a patient, the method comprising: obtaining a verbal response of the patient to stimulus; converting the verbal response into a response text; generating verbal response data by analyzing the verbal response; generating textual data by analyzing the response text; forming a response vector based on the verbal response data and the textual response data; and determining a reply to the patient based on the response vector” (paragraph 15).  This reference describes forming a response vector (a response “representation”) which is used to determine a reply/answer, where the response vector is based on two representations (verbal response data and textual data).  This reference does not appear to specifically describe where one or the other of the verbal response data and the textual response data are a question for an object or a comment for the object.
2019/0236136 teaches “At step 514, FL 250 generates a response vector (shown as e.sub.t in FIG. 2) based on the fused attention map and the encoded input, among other inputs. The response vector encodes the meaning of a response to query 152 in reference to image 144. At step 516, decoder 260 decodes response vector to generate a response (shown as y.sub.t in FIG. 2). Decoder 260 may implement a RNN to iteratively generate sequential semantic elements that represent the response vector in natural language. At step 518, attention retrieval process 300 updates attention memory 242 based on the fused attention map and also based on a key generated by key generator 270 for that fused attention map (shown in FIGS. 2 as k.sub.t)” (paragraph 44).  Paragraph 42 describes where the encoded input is an encoding of query 152 and history 156.  Paragraphs 19-21 describes queries pertaining to image 144, where a training engine causes a dialog engine to better predict responses to future queries pertaining to image 144, where a query is about the contents of an image (such that the image can be considered an “object”), and where a response includes a natural language expression that may provide information requested via a query.  This reference does not appear to describe where a comment representation for a comment about the image 144 is used to generate the response vector

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 8/10/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658